Citation Nr: 1130901	
Decision Date: 08/19/11    Archive Date: 08/29/11	

DOCKET NO.  98-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, to include posttraumatic stress disorder. 

2.  Entitlement to service connection for a disorder characterized by memory loss, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for rheumatoid arthritis.

4.  Entitlement to service connection for a chronic respiratory disorder.

5.  Entitlement to service connection for a chronic skin disorder.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to September 1991, with service in the Southwest Asia Theater of Operations from September 1990 to April of 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 1997 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in October 2001, at which time it was remanded for additional development.  Subsequent to the Board's remand, the RO granted service connection for irritable bowel syndrome in a decision of February 2011.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for an acquired psychiatric disorder, variously diagnosed to include posttraumatic stress disorder (PTSD) and a disorder characterized by memory loss, to include as due to an undiagnosed illness, is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

In correspondence of March 2011, the Veteran effectively withdrew his appeal with respect to the issues of service connection for rheumatoid arthritis, a respiratory disorder, and a skin disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of service connection for rheumatoid arthritis, a respiratory disorder, and a skin disorder have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 38 C.F.R. § 20.202, 20.204 (b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).  

In August 1997, the RO issued a rating decision which denied the issues listed on the title page of this decision, in addition to the issue of service connection for irritable bowel syndrome.  The Veteran disagreed with the RO's determination in the August 1997 rating decision and the RO subsequently issued a Statement of the Case (SOC) which addressed all issues adjudicated in the August 1997 rating decision.  Subsequently, in January 1998, the Veteran submitted a substantive appeal, via VA Form 9, with respect to all issues addressed by the August 1997 rating decision and those issues were certified to the Board for adjudication.  

As noted, the Board remanded this appeal in October 2001 for additional evidentiary development.  

Subsequent to the Board's October 2001 remand, the Veteran submitted a second VA Form 9, which was received by VA in March 2011 and accepted as a statement submitted in support of his claim.  On the March 2011 statement, the Veteran indicated that he wished to only appeal the issues of entitlement to service connection for a psychiatric disorder and a disability manifested by memory loss.  

Because the Veteran limited his appeal to the issues involving a psychiatric disorder and a disability manifested by memory loss, the Board finds the Veteran has effectively withdrawn his appeal as to the issues of entitlement to service connection for rheumatoid arthritis, a respiratory disorder and a skin disorder, which were addressed in the August 1997 rating decision and October 1997 SOC.  As noted above, the issue of entitlement to service connection for irritable bowel syndrome was granted in a rating decision dated February 2011 and is no longer at issue.  

As the Veteran has withdrawn his appeal regarding the issues of service connection for rheumatoid arthritis, a respiratory disorder and a skin disorder, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.  


ORDER

The appeal as to the issues of service connection for rheumatoid arthritis, a respiratory disorder, and a skin disorder is dismissed.



REMAND

In addition to the foregoing, the Veteran seeks service connection for an acquired psychiatric disorder, variously diagnosed to include PTSD and a disorder characterized by memory loss, to include as due to an undiagnosed illness.  In pertinent part, it is contended that the Veteran's current psychiatric disorder (including PTSD) is the result of various stressful incidents experienced by him during his period of service in the Persian Gulf War.  It is further contended that the Veteran's current memory loss is in some way the result of his exposure to various chemical agents during that same period of active service.  In the alternative, it is contended that the Veteran's current memory loss may in some way be causally related to the aforementioned psychiatric disorder.  

In that regard, a review of the record would appear to indicate that the Veteran's service personnel records are in some respects incomplete.  More specifically, while based on the Veteran's DD Form 214, he received a "(general) under honorable conditions" discharge for what was described as a "pattern of misconduct," the actual documents/records providing a basis for that determination are not at this time a part of the Veteran's claims folder.  Inasmuch as those records may provide relevant information regarding the Veteran's claim for service connection for an acquired psychiatric disorder (and possibly memory loss), an attempt must be made to obtain them prior to a final adjudication of the Veteran's claim.

Finally, the Board notes that, in correspondence of early May 2011, the Veteran's private physician indicated that he had been treating the Veteran since May 17, 2010, for posttraumatic stress disorder "due to combat."  Moreover, during the course of a hearing before the undersigned Acting Veterans Law Judge in May 2011, the Veteran's accredited representative made reference to the aforementioned private treatment records.  See Transcript, p.22.  Significantly, to date, the records of that psychiatric treatment have not been made a part of the Veteran's claims folder.  Such records must be obtained prior to a final adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder and memory loss.  

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the appropriate service department and/or record storage facility, with a request that they provide a copy of the Veteran's complete service personnel record, to include, specifically, any and all quarterly and/or annual performance evaluations, and all reports of both judicial and nonjudicial punishment.  All attempts to procure those records should be documented in the file.  Moreover, should such records prove unavailable, the RO/AMC should specifically so state.  Finally, should the RO/AMC be unable to obtain other records identified by the Veteran, a notation to that effect should be included in the claims file.  The Veteran and his representative should be informed of any such problem.  

2.  The RO/AMC should then contact the Veteran's private physician, one A. Murphy, Jr., M.D., whose office is located in The Varsity Building at 1110 University Avenue, No. 403, Honolulu, Hawaii  96826, with a request that he provide copies of any and all records of his treatment of the Veteran from May 17, 2010 up to the present.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  The RO/AMC should then readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, variously diagnosed, to include a posttraumatic stress disorder, as well as his claim for a disorder characterized by memory loss, to include as due to an undiagnosed illness.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in March 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
A.J. TURNIPSEED
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


